DETAILED ACTION

Response to Amendment
The Applicants’ amendment to independent claim 1 with reciting a hardware element, such as a processor in order to overcome the rejection under 35 U.S.C. § 101 had been noticed. No amendment to other claims in this amendment. No cancelled claims and no new claims added. Therefore, claims 1-24 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abhyanker et al. (US 2014/0087780 as cited in the previous Office Action).
 	Regarding claim 1, Abhyanker et al. (“Abhyanker”) teaches a method comprising:
 	filtering incoming emergency data using at least one filtering criteria, as the emergency data is received in response to initiation of emergency events (i.e., a radial distribution module 140 of an emergency response server 100, as shown in figure 1, receiving an emergency broadcast data 102 sent by a user of device 104 (para. [0116] ) and processing the input data of the emergency broadcast data 102 in order to  determine, analyze or filter which recipients to receive emergency information based their the geospatial data, threshold radial distance, time stamps, user reference, etc.; para. [0135]-[0136], [0146], [0163], [0165]-[0166] and [0170]); 
generating at least one data bin representing a tally of emergency data meeting the at least one filtering criteria, without storing any of the emergency data used to generate the at least one data bin (i.e., generating a push notification, notification data and delivering to recipients; Fig.10, para.[0155]-[0156], [0185], [0210] and [0211]); and 
generating a statistical report using the at least one data bin (i.e., generating summary, such as summary of recipients was notified or received the notification; figure 6D, para. [0126], [0146], [0202]-[0204]).
Regarding claim 2, note the feature of creating the emergency broadcast data 102 for live reporting of a structure fire, interview eye-witnesses to a robbery, car accident, etc. (para. [0196], [0198] and [0204]).
Regarding claim 3, Abhyanker further teaches a notification being generated and sent to recipients when emergency listing criteria met, as shown in figure 10 (para. [0211]).  Abhyanker further teaches the feature of incrementing and storing the tally in the notification detection and reporting summary of alerts and/or notification being sent to user as shown in figure 6D (para.[0202]-[0204]).
Regarding claim 4, note features of determining time stamp, a set of geospatial coordinates, etc. in the paragraphs [0210].
Regarding claim 5, note the feature of broadcasting an emergency video call about an emergency scene in paragraph [0196].
Regarding claim 6, note the cellular network 108 in figure 1 (para. [0153]). The emergency service providers, as shown in figure 4, with operation 409X within the 
Regarding claim 7, note view maps or a mobile device viewfinder 602, as shown in figures 6A and 6C as the limitations of the claim (para. [0195]-[0196] and [0199]-[0201]).
Regarding claim 8, Abhyanker further teaches a map view in figure 6C (para. [0201]) and a summary data user interface view 653, as shown in figure 6D, as the map view comprising a real-time emergency call volume distribution in paragraph [0202]-[0204].
Regarding claim 9, Abhyanker further teaches a pushpin user interface view to present a map providing to a recipient or an emergency network entity wherein the map may comprises a broadcast pushpin 812 to generate the emergency broadcast data 102 as a real-time cumulative distribution function, as shown in figure 8 (para. [0208]-[0209]).
Regarding claim 10, Abhyanker further teaches a report view, in figures 5 and 7, comprising a time stamp 510 showing time of delivery or broadcasting history of emergency location information to an emergency network entity (para. [0207]).
Regarding claim 11, Abhyanker further teaches a statistic report view, such as a summary data user interface view 653 as shown in figure 6D, comprising a number of emergency location data payload, such as notifications or live broadcast are received, alerted and/or watched by users in paragraphs [0202]-[0204]. 
Regarding claim 12, Abhyanker further teaches a statistic report view, such as a user interface view or social communication view 1350 as shown in figure 13, showing a 
Regarding claim 13, Abhyanker teaches an apparatus comprising: 
a network component, operative to connect to the Internet (i.e., emergency response server 100, as shown in figure 1, operative to connect to network 101 by using an internet protocol of network 101; para. [0112]); 
a processor (i.e., processor 120, para. [0108]), operatively coupled to the network component, the processor operative to:
filter incoming emergency data using at least one filtering criteria, as the emergency data is received in response to initiation of emergency events (i.e., a radial distribution module 140 of an emergency response server 100, as shown in figure 1, receiving an emergency broadcast data 102 sent by a user of device 104 (para. [0116] ) and processing the input data of the emergency broadcast data 102 in order to  determine, analyze or filter which recipients to receive emergency information based their the geospatial data, threshold radial distance, time stamps, user reference, etc.; Fig.10, para. [0135]-[0136], [0146], [0163], [0165]-[0166] and [0170]); 
generate at least one data bin representing a tally of emergency data meeting the at least one filtering criteria, without storing any of the emergency data used to generate the at least one data bin (i.e., generating a push notification, notification data and delivering to recipients; para.[0155]-[0156], [0185], [0210] and [0211]); and 
(i.e., generating summary, such as summary of recipients was notified or received the notification; figure 6D, para. [0126], [0146], [0202]-[0204]).
Regarding claim 14, note the feature of creating the emergency broadcast data 102 for live reporting of a structure fire, interview eye-witnesses to a robbery, car accident, etc. (para. [0196], [0198] and [0204]).
Regarding claim 15, Abhyanker further teaches a notification being generated and sent to recipients when emergency listing criteria met, as shown in figure 10 (para. [0211]).  Abhyanker further teaches the feature of incrementing and storing the tally in the notification detection and reporting summary of alerts and/or notification being sent to user as shown in figure 6D (para.[0202]-[0204]).
Regarding claim 16, note features of determining time stamp, a set of geospatial coordinates, etc. in the paragraphs [0210].
Regarding claim 17, note the feature of broadcasting an emergency video call about an emergency scene in paragraph [0196].
Regarding claim 18, note the cellular network 108 in figure 1 (para. [0153]). The emergency service providers, as shown in figure 4, with operation 409X within the threshold radial distance and operation 409Y outside the threshold radial distance in paragraph [0191].
Regarding claim 19, note view maps or a mobile device viewfinder 602, as shown in figures 6A and 6C as the limitations of the claim (para. [0195]-[0196] and [0199]-[0201]).
Regarding claim 20, Abhyanker further teaches a map view in figure 6C (para. [0201]) and a summary data user interface view 653, as shown in figure 6D, as the map 
Regarding claim 21, Abhyanker further teaches a pushpin user interface view to present a map providing to a recipient or an emergency network entity wherein the map may comprises a broadcast pushpin 812 to generate the emergency broadcast data 102 as a real-time cumulative distribution function, as shown in figure 8 (para. [0208]-[0209]).
Regarding claim 22, Abhyanker further teaches a report view, in figures 5 and 7, comprising a time stamp 510 showing time of delivery or broadcasting history of emergency location information to an emergency network entity (para. [0207]).
Regarding claim 23, Abhyanker further teaches a statistic report view, such as a summary data user interface view 653 as shown in figure 6D, comprising a number of emergency location data payload, such as notifications or live broadcast are received, alerted and/or watched by users in paragraphs [0202]-[0204]. 
Regarding claim 24, Abhyanker further teaches a statistic report view, such as a user interface view or social communication view 1350 as shown in figure 13, showing a location uncertainty or not verified, such as address 1905 E. UNVERSITY DALLAS, TX APPR R28.

Response to Arguments
A/.   In response to the Applicants’ argument stated in the last paragraph, page 9 which stated as followings:
 	“Applicant respectfully submits that the Examiner has misapprehended the teachings of Abhyanker and that Abhyanker does not teach what is alleged with respect to the claimed subject matter. The claimed subject matter is directed to an apparatus and method for aggregating emergency data statistics while maintaining privacy protection of the emergency data used to generate the statistics.” (Emphasis added)
	
	Examiner respectfully disagrees with the Applicants’ argument above. Since the preamble or body of (or in context of the entire) the claim in each of independent claims 1 and 13 did not recite any feature of “aggregating emergency data statistics while maintaining privacy protection of the emergency data…” Furthermore, the scope of each of independent claims 1 and 13 was very broad. Therefore, the teaching of Abhyanker read on the limitations of the claims and the Examiner did not misapprehend. Since independent claims 1 and 13 failed to show certain features of Applicants’ invention as argued, therefore, Applicants argued on the features not clearly recited in the claims.
B/.   In response to the Applicants’ argument stated in the second paragraph, page 10 which stated as followings:
	“The Examiner alleges that Abhyanker teaches the claim 1 feature of “generating at least one data bin representing a tally of emergency data meeting the at least one filtering criteria, without storing any of the emergency data used to generate the at least one data bin (i.e., generating a push notification, notification data and delivering to recipients; Fig.10, para.[0155]-[0156], [0185], [0210] and [0211]).”... Applicant has performed a word search of the description text of Abhyanker and there is no occurrence or discussion of a “tally” within the text whatsoever. As to “generating a least one data bin representing a tall of emergency data …” this is likewise not found in the Abhyanker text. Abyanker is limited to discussing determining a radial algorithm “by calculating the distance between all user pairs and binning them into a user histogram…”

strongly disagrees with the Applicants’ argument above. Using the feature of performing a word (or term) search of the description text of a reference is a major error in examination. Examiner is required to carefully read and understand the disclosure of the reference in order to conclude that the reference to whether teach particular limitations recited in a claim. In this case, Abhyanker teaches the features of receiving an emergency broad cast data 102, by an emergency response server 100, from a user 106 who reported an emergency event. If the emergency broad cast data 102 was received, determined and/or analyzed if the emergency broad cast data 102 is within a threshold radial distance (read meeting the at least filtering criterial or threshold radial distance). Thus, emergency broad cast data 102 was tally and a notification data 112 or push notification is generated without based on the filtering criteria such as the threshold radial distance. Since the limitations of the claims 1 and 13 are very broad, they failed to define on what contents of the emergency data and filtering criteria included. Therefore, the threshold radial distance read on the “filtering criteria” and the notification data 112 or push notification is generated from the emergency broad cast data 102 which read on “data bin” as recited in the claims.
	C/.   In response to the Applicants’ argument stated in the last paragraph, page 10 which stated as followings:
	“Regarding “without storing any of the emergency data used to generate the at least one data bin” the Examiner’s citation of “i.e., generating a push notification, notification data and delivering to recipients” is not logically germane to this subject matter. Respectfully, no teaching of generating of data bins without storing emergency data is found by Applicant within the Abhyanker text...Further, Abhyanker FIG. 28, item 2804 indicates storage of “related data” in a database”
	

 	Examiner respectfully disagrees with the Applicants’ argument above. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Abhyanker teaches the emergency broadcast data 102 may include information about an emergency (para. [0110]). Abhyanker further teaches a radial distribution module 140 of the emergency response server 100 to generate the notification data 112 based on one of the threshold radial distance, timestamp, etc. and communicate the notification data 112 (i.e., the push notification) associated with the emergency broadcast 102 to recipients 114 (para. [0111], [0113], [0116], etc.) for viewing. Abhyanker further teaches that recipients specified related information for the receiving particular emergency data or notification data, the system may quickly identity the origins and incoming information (from the emergency broadcast 102), creates the push notification or notification data 112 and transmits the them to the recipient based on the recipients’ profiles without storing the emergency data for subsequent use to generate the push notification (para. [0134]). Furthermore, Examiner has been noticed that Abhyanker teaches a database for storing “related data” which is not the emergency data used to generate the at least one data bin or the notification data (para. [0264]).
	D/.   In response to Applicants’  argument stated in the second paragraph, page 11 which stated as followings:
	“Regarding claim 2, the Applicant respectfully submits that the rejection is not logical. Claim 2 requires “generating a real-time statistical report using the at least one data bin.” The Examiner’s statement of “note the feature of creating the emergency broadcast data 102 for live reporting of a structure fire, interview eye-witnesses to a robbery, car accident, etc.” is not logically related or germane to the claim 2 subject matter. Therefore, the rejection of claim 2 under 35 U.S.C. § 102 is not supported by Abhyanker.”

Examiner respectfully disagrees with the Applicants’ argument above. Claim 2 does not clearly define the contents, such as emergency calls 103, emergency alerts 105, emergency data session (including multimedia data session) of statistic summary, as described in the paragraph [0070] of the Specification. Therefore, Abhyanker teaches, in paragraph [0196], that the emergency response server 100 may use the mobile device viewfinder 602 to frame the emergency scenes (e.g., a crime, an accident, a medical emergency, vandalism, property crime, etc.) as real-time statistic summary transmitted the real-time statistic summary to the recipients in via the push notification or notification data, as discussed above. Therefore, the notification data associated with emergency scenes were created and read on the “real-time statistic summary”.
E/.   In response to Applicants’  argument stated in the last paragraph, page 11 which stated as followings:
“Regarding claim 3, the Applicant respectfully submits that the rejection is not logical and also misapprehends the teaching of Abhyanker. Claim 3 requires “incrementing the tally in the at least one data bin upon detection of incoming emergency data meeting the at least one filtering criteria; and storing the at least one data bin without storing any of the incoming emergency data used to generate the at least one data bin.” The Examiner’s statement of “a notification being generated and sent to recipients when emergency listing criteria met, as shown in figure 10 (para. [0211])” is not logically related or germane to the claim 3 subject matter. The cited portions of Abhyanker figure 10 (para. [0211]) do not support the rejection under U.S.C. § 102 as alleged. The Examiner’s further statement that ““Abhyanker further teaches the feature of incrementing and storing the tally in the notification detection and reporting summary of alerts and/or notification being sent to user as shown in figure 6D” is not correct. Applicant’s review of the cited paragraphs of Abhyanker [0202]-[0204] has found no such alleged teaching…”

	Examiner respectfully disagrees with the Applicants’ argument above. As discussed above, each time the emergency scene was reported by the user 106 via the emergency broadcast data 102 to the emergency response server 100, as shown in figure 6A. The notification data or push notification (read on data bins) were created and broadcasted to the recipients. For example, the emergency broadcast data 102 associated with a “violent road” within the threshold radial distance (filtering criteria), at least one push notification or notification data (data bin) was created and incremented/added. Similarly, the emergency broadcast data 102 associated with a “graffiti in progress” was received by the server 100, another notification data or data bin was created and incremented/added. Another emergency broadcast data 102 associated with a “heart attack” was received and another notification data or data bin was created and incremented/added to a list, as shown in figure 6B. Thus, the notification data or data bins were incremented/added based on the emergency broadcast data 102 associated with different emergency events and transmitted to the recipients as shown in figure 6B. The recipients stored those notification data in their communication devices in the well-known manner, such as mobile devices.
	Since scopes of claims 1 and 13 were very broad and the contents of “filtering criteria”, “emergency data” and “data bin” were not clearly defined in order to distinguish from the “threshold radial distance”, “emergency broadcast data 102” and “push 
	With all above addressing to Applicants’ arguments in the remarks, Examiner has maintained the rejections to all pending claims. Examiner believed that rejections in the previous Office Action and this Office Action have been proper and on the merits.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.
	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231
		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)
		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)
		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        	
						
Date: October 2021